Case 2:16-cv-14154-MFL-APP ECF No. 74 filed 05/27/20            PageID.972   Page 1 of 1



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

ANTHONY YOUNG, et al.,

       Plaintiffs,                                       Case No. 16-cv-14154
                                                         Hon. Matthew F. Leitman
v.

CHALMERS AUTOMOTIVE, LLC, et al.,

      Defendants.
_______________________________________________________________________/

                         JUDGMENT AS TO DEFENDANT,
                       CHALMERS AUTOMOTIVE, LLC ONLY

       IT IS HEREBY ORDERED that Judgment is entered in favor of Plaintiffs, Young

Chevrolet Cadillac, Inc. and Anthony Young (“Plaintiffs”) and against Defendant,

Chalmers Automotive, LLC, only, in the amount of $119,193.75;

       IT IS FURTHER ORDERED that this Judgment shall accrue statutory interest

from the date of entry of this Judgment; and

       IT IS FURTHER ORDERED that this Judgment resolves all claims in this matter

and closes the case.


                                                   DAVID J. WEAVER
                                                   CLERK OF THE COURT
                                                   By: s/Holly A. Monda
                                                   Deputy Clerk
Approved:

s/Matthew F. Leitman________                       Dated: May 27, 2020
Matthew F. Leitman                                 Flint, Michigan
United States District Court


                                               1
